Citation Nr: 0111448	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-05 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine




THE ISSUE

Entitlement to an effective date earlier than June 3, 1994 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability.  




WITNESS AT HEARING ON APPEAL

The veteran's spouse




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1940 to 
December 1946, from February to December 1951 and from 
October 1961 to November 1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the RO.  

The appellant testified at a hearing before a Hearing Officer 
at the RO in July 2000. 

By an October 2000 rating action, it was determined that the 
veteran was incompetent of managing VA payment.  The 
appellant, the veteran's spouse, has been appointed as the 
veteran's fiduciary.  



FINDINGS OF FACT

1.  In a rating action in November 1998, the RO assigned a 
total rating based on individual unemployability due to 
service connected disability, effective on June 3, 1994, date 
of receipt of the veteran's claim for increased ratings.  

2.  It was not factually ascertainable that the veteran was 
unable to secure or following a substantially gainful 
employment as a result of service connected disability in the 
year prior to June 3, 1994.  



CONCLUSION OF LAW

An effective date earlier than June 3, 1994, for the award of 
a total rating based on individual unemployability due to 
service connected disability is not assignable.  38 U.S.C.A. 
§§  5110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§  3.400, 
4.16 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks an effective date for the award of a 
total compensation rating due to individual unemployability 
prior to June 3, 1994.  She asserts that the veteran had been 
unable to work since 1985 and had to retire from his part-
time job as a Postal employee due to his service-connected 
disability.  

Initially, the Board notes that on November 9, 2000, the 
President signed H.R. 4864, the "Veterans Claims Assistance 
Act of 2000."  The purpose of this bill is to reverse the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Morton v. West, which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well grounded."  

The bill also establishes a number of procedural requirements 
for VA in dealing with claims for benefits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claims for increase.  
By virtue of the Statement of the Case and the Supplemental 
Statement of the case issued during the pendency of the 
appeal, the appellant have been given notice of the evidence 
necessary to support the claim.  As the RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant, all evidence identified relative to this claim 
has been obtained and associated with the claims file.  

In October 1989, the veteran submitted a claim for increased 
ratings for the service-connected disabilities.  

By rating action in December 1989, the rating for 
degenerative arthritis of the cervical spine was increased to 
30 percent, effective on September 29, 1989.  A temporary 
total rating under 38 C.F.R. § 4.30 was assigned for the 
service-connected postoperative bilateral inguinal 
herniorrhaphies on November 1, 1989 and the noncompensable 
rating was restored, effective on January 1, 1990.  The 
combined rating with consideration of the bilateral factor 
was 60 percent on January 1, 1990.  

Received on June 3, 1994, was the veteran's request for a 
reevaluation of all service-connected disabilities.  It was 
asserted that his conditions were constantly getting worse.  

In September 1994, the veteran submitted a claim for a total 
rating based on individual unemployability due to service-
connected disability.  

By rating action in June 1995, the RO granted service 
connection for degenerative arthritis of the left ankle, 
rated at 10 percent effective on June 3, 1994.  Service 
connection was also granted for degenerative arthritis of the 
left and right hip and of the lumbar spine, each rated as 
noncompensable on June 3, 1994.  The rating for the service 
connected right ankle injury with degenerative arthritis was 
increased to 10 percent, effective on June 3, 1994.  The 
ratings for the remaining service-connected disabilities were 
continued.  The combined rating remained at 60 percent.  The 
RO assigned a total rating based on individual unemployabilty 
due to service-connected disability, effective on September 
26, 1994.  

By rating action in November 1987, the RO determined that the 
correct effective date of the total compensation rating based 
on individual unemployability was June 3, 1994, the date of 
the claim for increased ratings, as it was filed within one 
year of the September 1994 claim for a total rating.  

Under 38 U.S.C.A. § 5110(a), unless specifically provided 
otherwise, the effective date of a claim for increased 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application.  38 U.S.C.A. § 5110(b)(2) specifically provides 
otherwise by stating that the effective date of an award of 
increased compensation shall be the earliest date as to which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  

This statute is implemented by VA regulation, which provides 
that, in general, the effective date of an award shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later,  38 C.F.R. § 3.400(o)(1), or the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within one year from such date, otherwise, the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).  

The provisions of 38 C.F.R. § 4.16(a) provide that a total 
disability rating may be assigned, where the schedular rating 
is less than total, when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  

The RO assigned an effective of June 3 1994 for the total 
compensation rating based on individual unemployability.  A 
thorough review of the procedural aspects of this issue 
discloses no claim was submitted, informal or otherwise, for 
individual unemployability prior to June 3, 1994.  Prior to 
the claim of increased ratings received in June 1994, the 
veteran had submitted a claim for increased ratings in 
October 1989.  At that time, he did not assert that he was 
unemployable due to service-connected disabilities.  

Thus, the question now arises as to whether it was factually 
ascertainable that the veteran was unable to secure or 
following a substantially gainful employment as a result of 
service-connected disability in the year prior to June 3, 
1994, so as to permit the grant of retroactive benefits in 
this case.  

An April 1994 VA outpatient record shows that the veteran was 
seen for routine follow-up.  It was noted that he was doing 
well overall.  It was indicated that the previous week he had 
had a complete physical examination with EKG.  It was 
indicated that he walked three miles a day.  The assessment 
included that of stable arteriosclerotic heart disease.  

Private outpatient records dated from May 1993 to April 1994 
show that in May 1993, the veteran had complained of 
lightheaded spells.  There was no angina or rales.  It was 
noted that he walked 2 1/2 miles and had done some jogging 
without symptoms.  It was noted that, when excited, he 
developed a resting tremor in his right hand and that he had 
akinesia of Parkinson's disease.  An examination of the lungs 
and heart was reported to be normal.  Recorded entries in 
July and August 1993 noted complaints of pain in the left 
great toe.  An August 1993 entry also noted that blood 
pressure was higher in the left arm than the right.  It was 
noted that there was no syncope but some fatigue.  An October 
1993 entry showed that he was seen for complaints of cramps 
in the hands.  In April 1994, it was indicated that he 
continued to have bradycardia with no transient ischemic 
attacks or syncopal episodes.  It was indicated that there 
was left anterior hemiblock and first degree AV block with 
left atrial abnormality.  A resting tremor of the right hand 
was noted.  

The VA and private outpatient records show that the veteran 
was seen for several nonservice-connected conditions.  
However, the clinical records do not serve to establish that 
the veteran was unable to obtain or maintain substantially 
gainful employment during year prior to June 3, 1994 due to 
service-connected disability.  This evidence fails to show 
that any increase any service connected disorder had occurred 
or that the veteran was unemployable at the time.  

Thus there is no basis of the establishment of an effective 
date prior to June 3, 1994 for the award of a total 
compensation rating based on individual unemployability.  

The Board has considered the appellant's contentions, 
including her testimony before the Hearing Officer in July 
2000, that the veteran would have applied for VA benefits 
sooner had he been advised of his potential eligibility.  
However, those contentions cannot provide a basis on which to 
grant the claim.  Individuals dealing with the Government are 
charged with knowledge of the Federal statutes and agency 
regulations.  Morris v. Derwinski, 1 Vet. App. 260, 265 
(1990).  In addition, everyone is bound by these regulations 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardships resulting from innocent 
ignorance." Id., quoting Fed. Crop Ins. Corp. v. Merrill, 322 
U.S. 380, 384-385 (1947).  Furthermore, VA is under no legal 
obligation to notify individually every potential claimant of 
his or her possible entitlement to VA benefits. Hill v. 
Derwinski, 2 Vet. App. 451 (1991); Lyman v. Brown, 5 Vet. 
App. 194 (1993).  



ORDER

The claim for an effective date earlier than June 3, 1994 for 
the award of a total rating based on individual 
unemployability due to service-connected disability is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

